411 F.2d 1189
Glenn Earl COULTER and wife Eldera Coulter, Plaintiffs,v.SEARS, ROEBUCK AND CO., Defendant-Third-Party Plaintiff-Appellant,v.WARWICK ELECTRONICS, INC., Third-Party Defendant-Appellee.
No. 27086.
United States Court of Appeals Fifth Circuit.
June 11, 1969.
Rehearing Denied June 11, 1969.

Donald M. Hunt, W. Gordon Dickinson, Cecil Kuhne, Lubbock, Tex., for Coulters.
Key, Carr, Carr & Clark, Lubbock, Tex., for Sears, Roebuck & Co.
Kenneth Bowlin, Alton R. Griffin, Cade, Bowlin & Griffin, Lubbock, Tex., for Warwick Electronics, Inc.
Before JOHN R. BROWN, Chief Judge, DYER, Circuit Judge, and HUNTER, District Judge.
PER CURIAM:


1
This is an appeal from an order dismissing a third party complaint for lack of jurisdiction over the person of the third party defendant, Warwick Electronics, Inc., under the Texas "long-arm" statute, Vernon's Ann.Tex.Rev.Civ.Stat. art. 2031b (1964). The appealability of the order depends upon an express discretionary determination by the District Court that there is no just reason for delay and an express direction for entry of judgment according to the provisions of Rule 54(b) of the Federal Rules of Civil Procedure. No such action having been taken by the District Court, the appeal will be dismissed. Peralta v. Quad Tool & Dye Supply Co., 3 Cir. 1966, 370 F.2d 103; David v. District of Columbia, 1950, 88 U.S.App.D.C. 92, 187 F.2d 204. See New Orleans Public Belt Ry. v. Wallace, 5 Cir. 1949, 173 F.2d 145.


2
Dismissed.